DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
 
Response to Arguments
II. Priority Date
Publications US 2010/027314 and US 2014/0296936 can be used to overcome the issue of non-paresthesia subject matter as new matter, but neither of these publications is incorporated in the non-provisional applications, 15/874,504 and 16/937,463 and there is no evidence to support that the subject matter is inadvertently omitted. Therefore the present application is not entitled to the effective filing date of January 19, 2017 since non-paresthesia is not disclosed.
 
Prior Art
	Applicant's arguments filed February 17, 2021 with respect to the prior art of Sit and Seattle Pain Relief (SPR) have been fully considered but they are not persuasive.
III.  Response to the Section 103 Rejection of Claims 1-30 (Sit and SPR)
Applicant asserts:
Sit and SPR do not teach or suggest each and every claim feature 
…Claim 28 further recites that "the electrical signal at least partially restores sensation that was lost in association with diabetic neuropathy without causing paresthesia in the patient." Claims 2-15, 17-27, 29, and 30 depend from one of independent claims 1, 16, and 28. 
…Sit discloses a very broad range of signal delivery parameters (see, e.g., paragraph [0139]), waveform patterns (see, e.g., paragraph [0138]), targets (see, e.g., paragraph [0226]), and indications (see, e.g., paragraphs [0066]-[0068]). Sit also discloses both paresthesia-based therapy and paresthesia-free therapy. See, e.g., Sit, paragraphs [0183], [0184]. However, the Office recognizes that Sit does not disclose or suggest spinal cord stimulation that "at least partially restores sensation that was lost in association with diabetic neuropathy." See, e.g., March 14th Final Office Action, p. 11. Instead, the Office relies upon SPR to allegedly teach spinal cord stimulation that helps "patients feel their feet again." Id. 
	For the reasons explained below, the combination of Sit and SPR cannot support a proper Section 103 rejection of claims 1-30.

The Examiner respectfully disagrees since the prior art of Sit discloses treating patients with neuropathy that is related to diabetes (e.g. diabetic neuropathy) (par. [0186]) while Seattle Pain Relief acknowledges results that would be obtained by the application of Sit. It appears, based on Seattle Pain Relief, that restoration of sensation loss from the application of spinal cord stimulation in patients with diabetic neuropathy was known before the effective filing date of the claimed invention. Since, Applicant’s spinal cord stimulation treatment parameters (frequency, pulse width and amplitude ranges) align with those of Sit and the patient population is the same (diabetic neuropathy patients), the combined teachings of Sit and Seattle Pain Relief would produce the same results (restoration of sensation loss using a non-paresthesia electrical signal) as the instant application. Therefore, there seems to be a reasonable expectation of success in treating sensation loss associated with diabetic neuropathy with a non-paresthesia electrical signal as taught by Sit.
Applicant asserts:
B. A skilled artisan would not have had the requisite reasonable expectation of success at least because SPR directs a skilled artisan to paresthesia-based stimulation, and it was well known that paresthesia-based stimulation and the claimed paresthesia-free stimulation operate through different mechanisms. 
	There is no basis that a person of ordinary skill in the art at the time of the invention would have had a reasonable expectation that paresthesia-free spinal cord stimulation would restore sensation lost in association with diabetic neuropathy. As set forth in the MPEP, "if there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success." …
	No such reasonable expectation of success exists with the combination of Sit and SPR. More specifically, as Mr. Bradley explains, "a skilled artisan would not have had any reasonable expectation of success that paresthesia-free stimulation would restore sensation in treating painful diabetic neuropathy." …Indeed, the only indication that paresthesia-free spinal cord stimulation can induce sensory restoration in painful diabetic neuropathy patients is described in the present application. To find that a skilled artisan would nevertheless have had a reasonable expectation of success that paresthesia-free stimulation would restore sensation that was lost in association with diabetic neuropathy would be based on impermissible hindsight arising from the present application. MPEP § 2142... 

Regarding Applicant’s argument that there is no basis “that a person of ordinary skill in the art at the time of the invention would have had a reasonable expectation that paresthesia-free spinal cord stimulation would restore sensation lost in association with diabetic neuropathy,” as explained above, Applicant’s spinal cord stimulation treatment parameters (frequency, pulse width and amplitude ranges) align with those of Sit. Therefore, the combined teachings of Sit and Seattle Pain Relief would produce the same results (paresthesia-free stimulation causing restoration of sensation loss) as the instant application. There seems to be a reasonable expectation of success in treating sensation loss associated with diabetic neuropathy with a non-paresthesia electrical signal as taught by Sit.
Applicant Asserts:
C. The Examiner must also consider objective indicia of non-obviousness 
	In addition to the foregoing reasons why Sit and SPR cannot support a rejection of the claims under Section 103, the Examiner must consider objective indicia of non- obviousness. The Federal Circuit has held that "evidence rising out of so-called 'secondary considerations' must always when present be considered…
Applicant describes below objective indicia demonstrating the non-obviousness of pending claims. 

1. Unexpected results 
The Applicant, Nevro Corp., is currently conducting a randomized, controlled clinical trial evaluating the long-term efficacy of its high frequency, paresthesia-free spinal cord stimulation therapy for patients with painful diabetic neuropathy, including for restoring sensation lost in association with the diabetic neuropathy. Dr. Erika A. Petersen and colleagues recently published an article reporting 12-month outcomes of the trial, titled "Durability of High-Frequency 10-kHz Spinal Cord Stimulation for Patients with Painful Diabetic Neuropathy Refractory to Conventional Treatments: 12-Month Results from a Randomized Controlled Trial," (Diabetes Care, published online at https://doi.orq/10.2337/dc21-1813, 2021, hereinafter "Petersen," attached as Appendix A)… Petersen further reported that an added benefit was that the therapy "does not induce paresthesia," which is "an advantage for PDN patients with uncomfortable paresthesia at baseline." Id. 

Applicant asserts secondary consideration of the indicia of unexpected results paresthesia-free spinal cord stimulation therapy obtained from 10-kHz frequency. The unexpected results obtained from using 10-kHz frequency stimulation should be incorporated in the declaration. However, in the most recently presented affidavit dated, 09/13/2020, the criticality of the results obtained at the 10-kHz has not been presented. Examiner suggested, in an interview conducted on 10/18/2022, along with the submission of a declaration for secondary consideration of unexpected results at 10-kHz stimulation frequency, claims commensurate with the scope that the critical element of 10-kHz frequency producing a paresthesia-free therapy should be submitted.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sit et al. (Publication No. US 2020/0139138, hereinafter “Sit”) in view of non-patent literature Seattle Pain Relief (“Seattle Pain Relief Now Helping Diabetic Neuropathy Patients Restore Sensation with Spinal Cord Stimulation.” PRWeb, 16 Nov. 2015, https://www.prweb.com/releases/diabetic-neuropathy/seattle-tacoma-wa/prweb13080906.htm, hereinafter “Seattle Pain Relief”).
NOTE: The parameters for term “non-paresthesia” claimed throughout this application are defined as the frequency, pulse width and amplitude ranges disclosed by the Applicant.   
Regarding claims 1, 3-8, 18, 16, 19 and 28, Sit discloses a method of treating a patient having sensation loss, via spinal cord stimulation, comprising:
programming a signal generator to deliver a non-paresthesia producing electrical signal to the patient's spinal cord (Fig. 1 and pars. [0063]: …apparatus 10 can be configured to deliver stimulation energy to tissue of the spinal cord, [0064]: …implantable system 20, and implantable system 20 delivers stimulation energy to tissue with a stimulation signal…) via at least one implanted signal delivery element (Figs. 3, 6 (260) and par. [0067]: …one or more functional elements 260 of one or more implantable devices 200 can be implanted at one or more spinal cord locations). 
Examiner notes that Sit does not explicitly use the term “non-paresthesia”. However, Applicant’s specification discloses that the parameters in claims 3-8, 18 and 19 produce the non-paresthesia effect which includes a frequency in a frequency range of 1.5 kHz to 100 kHz or a frequency range of 5 kHz to 25 kHz or a frequency of 10 kHz, a pulse width in a pulse width range of 10 microseconds to 333 microseconds or a pulse width in a pulse width range of 25 microseconds to 35 microseconds and an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps.
Sit discloses wherein the non-paresthesia producing electrical signal has a frequency in a frequency range of 1.5 kHz to 100 kHz (Sit, par. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 1.0 Hz and 50 KHz);  
wherein the non-paresthesia producing electrical signal has a frequency in a frequency range of 5 kHz to 25 kHz (Sit, pars. [0139]: …controller 250 is configured to provide a stimulation signal comprising waveforms and/or pulses repeated at a frequency…between 5 KHz and 15 KHz…controller 250 is configured to produce a stimulation signal comprising a frequency modulated stimulation waveform, such as a stimulation waveform comprising a frequency component (e.g., signal) between 1 kHz and 20 kHz, [0244]: …one or more implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above 600 Hz, such as one or more signals above 1.0 kHz, 1.2 kHz, 5 kHz, 10 kHz …);  
wherein the non-paresthesia producing electrical signal has a frequency of 10 kHz (Sit, par. [0244]: …one or more implantable devices 200 can deliver one or more stimulation waveforms comprising one or more signals above 600 Hz, such as one or more signals above 1.0 kHz, 1.2 kHz, 5 kHz, 10 kHz …);  
wherein the non-paresthesia producing electrical signal has a pulse width in a pulse width range of 10 microseconds to 333 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…); and
wherein the non-paresthesia producing electrical signal has a pulse width in a pulse width range of 25 microseconds to 35 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…);  
wherein the non-paresthesia producing electrical signal has an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]: …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA)…).
All of the frequency, pulse width and amplitude ranges disclosed by the Applicant are taught by Sit.  Therefore, Sit discloses a non-paresthesia electrical signal.  	
Sit does not expressly disclose wherein the non-paresthesia producing electrical signal at least partially restores sensation that was lost, and wherein the sensation was lost in association with diabetic neuropathy; or 
wherein the electrical signal at least partially restores sensation that was lost in association with diabetic neuropathy without causing paresthesia in the patient.
	However, Seattle Pain Relief discloses applying known spinal cord stimulation treatment to patient with diabetic neuropathy for the purpose of both relieving pain and helping patients feel their feet again (1st par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Alternatively, Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Sit, par. [0229]) to address pain (Sit, par. [0230]). While Sit does not explicitly suggest targeting sensation loss with spinal cord stimulation (SCS), the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and target sensation loss, since there are a finite number of identified, predictable solutions (as noted by Seattle Pain Relief with regards to SCS treatment for pain also targeting sensation loss) each having a reasonable expectation of success. 
Regarding claims 2 and 17, the Sit and Seattle Pain Relief combination discloses the method of claims 1 and 16 wherein the signal generator is implantable (Sit, Fig. 1, (20) and par. [0064]: …implantable system 20 delivers stimulation energy to tissue with a stimulation signal…), the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region between T8 and T12 (Sit, Fig. 1 and par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5, such as to capture the area of pain or reduced circulation of the leg or foot), and the non-paresthesia producing electrical signal has (a) a pulse width in a pulse width range of 10 microseconds to 333 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…), and (b) an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]: …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA).  
Regarding claim 9, the Sit and Seattle Pain Relief combination discloses the method of claim 1 wherein the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region (Sit, [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5, such as to capture the area of pain or reduced circulation of the leg or foot).  
Regarding claims 10 and 22, the Sit and Seattle Pain Relief combination discloses the method of claims 9 and 16 wherein the at least one implanted signal delivery element is positioned in the patient's thoracic vertebral region between T8 and T12, inclusive (Sit, par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord… A lead 265 can be placed such that one or more functional elements 260 (e.g., one or more electrodes) are positioned from T5-S5, such as to capture the area of pain or reduced circulation of the leg or foot).  
Regarding claim 11, the Sit and Seattle Pain Relief combination discloses the method of claim 1 wherein the at least one implanted signal delivery element is positioned in the patient's epidural space (Sit, par. [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord, such as via…surgical implantation of the lead 265 …in the epidural space…).  
 Regarding claims 12 and 24, Sit discloses all of the claimed method of claims 1 and 16, except wherein the loss of sensation is in the patient's foot or leg, and wherein the electrical signal at least partially restores the sensation that was lost in the patient's foot or leg.  
Seattle Pain Relief discloses the loss of sensation is in the patient's foot or leg, and wherein the electrical signal at least partially restores the sensation that was lost in the patient's foot or leg (1st par.: … now helping diabetic neuropathy patients restore sensation in the legs with spinal cord stimulation).This is for the benefit of helping patients feel their feet again (1st par.).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to restore sensation in the legs of patients with diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Regarding claims 13 and 25, Sit discloses the method of claims 1 and 16 wherein the non-paresthesia producing electrical signal at least partially alleviates extremity pain in addition to restoring sensation (Sit, Fig. 3 and par.  [0230]: …one or more leads 265 can be positioned to stimulate the spinal cord … to capture the area of pain or reduced circulation of the arm or hand). 
Sit does not expressly disclose pain and the sensation associated with the diabetic neuropathy.
Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (par. 1: The treatment has been revolutionary for both pain relief, and par. 3: …spinal cord stimulator implants for treating both pain and lost sensation associated with neuropathy, 4th par.:  …patients achieve excellent pain relief with the implants, while over half achieve complete restoration of lost sensation).  This is for the purpose of both relieving pain and helping patients feel their feet again (1st par.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord to capture the area of pain in extremities as taught by Sit and to target pain and lost sensation in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of both relieving pain and helping patients feel their feet again.
14 and 26, Sit discloses the method of claims 1 and 16 except wherein programming the signal generator includes programming the signal generator in response to the patient having sensation loss associated with the diabetic neuropathy.
 Seattle Pain Relief discloses programming the signal generator includes programming the signal generator in response to the patient having sensation loss associated with the diabetic neuropathy (par. 1: …now helping diabetic neuropathy patients restore sensation…with spinal cord stimulation. The treatment has been revolutionary for both pain relief and helping patients feel their feet again; if treatment is stated as being for diabetic neuropathy patients, the patient would have necessarily been identified as having diabetic neuropathy). This is for the purpose of both relieving pain and helping patients feel their feet again (1st par.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Regarding claims 15 and 27, Sit discloses all of the claimed method of claims 1 and 16 except wherein the sensation lost in association with the diabetic neuropathy includes sensation loss caused by diabetes. 
Seattle Pain Relief discloses the sensation lost in association with the diabetic neuropathy includes sensation loss caused by diabetes (par. 1: …now helping diabetic neuropathy patients restore … with spinal cord stimulation; if treatment is stated as being for diabetic neuropathy patients, the patient would have necessarily been identified as having diabetes). This is for the purpose of both relieving pain and helping patients feel their feet again (1st par.).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Sit to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Regarding claims 20 and 29, the Sit and Seattle Pain Relief combination discloses the method of claims 16 and 28 wherein the non-paresthesia producing electrical signal has (a) a pulse width in a pulse width range of 10 microseconds to 333 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…) and (b) an amplitude in an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]:  …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA).  
Regarding claim 21, the Sit and Seattle Pain Relief combination discloses the method of claims 16 wherein the non-paresthesia producing electrical signal has (a) a pulse width in a pulse width range of 25 microseconds to 35 microseconds (Sit, par. [0211]: …delivers electrical stimulation energy with a pulse width of approximately between …between 1 microsecond and 200 microsecond…), and an amplitude range of 0.5 milliamps to 10 milliamps (Sit, pars. [0137], [0211]:  …stimulation waveform amplitudes that can vary …between 0.1 mA and 10 mA)…).  
The combination discloses the claimed invention except for a pulse width range of 25 microseconds to 35 microseconds. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stimulate at a pulse width range of 25 to 35 microseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claims 23 and 30, the Sit and Seattle Pain Relief combination discloses the method of claims 16 and 28 wherein the non-paresthesia producing electrical signal at least partially eliminates sensations of tingling, pins-and-needles, and/or electric shock associated with the diabetic neuropathy (Sit, par. [0239]: apparatus 10 is configured to treat carpal tunnel syndrome, such as to treat a disease or disorder selected from the group consisting of: median nerve entrapment; tingling and/or numbness…).  
Examiner notes that eliminating “sensations of tingling, pins-and-needles, and/or electric shock associated with the diabetic neuropathy” is an intended result of the claimed electrical signal stimulation. Both Sit and the Applicant disclose stimulating the spinal cord with the same parameters. Therefore, it would appear that the treatment of Sit would be capable of at least partially eliminating sensations of tingling, pins-and-needles, and/or electric shock since Applicant has not defined any other conditions in claims 16, 23, 28 or 30 that would result in the partial elimination of sensations. 

Additionally, claims 1, 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. (Publication No. US 2020/0324113, hereinafter “Fisher”) in view of non-patent literature Seattle Pain Relief.
Regarding claims 1, 16 and 28, Fisher discloses a method of treating a patient having sensation loss, via spinal cord stimulation, comprising:
programming a signal generator to deliver a non-paresthesia producing electrical signal (par. [0069]: …stimulating the dorsal rootlets or the lateral spinal cord does not induce paresthesia in the limb with the phantom limb pain or diabetic neuropathy pain) to the patient's spinal cord (par. [0025]: Provided herein is a method of treating…diabetic neuropathy pain by electrical stimulation of the dorsal spinal rootlets and the lateral spinal cord…) via at least one implanted signal delivery element (Fig. 1 and …pars. [0006], [0008]: …stimulation is provided with one or more electrodes of a neurostimulator that are implanted at the dorsal rootlets or the lateral spinal cord adjacent to the dorsal rootlets). 
Fisher does not expressly disclose wherein the non-paresthesia producing electrical signal at least partially restores sensation that was lost, and wherein the sensation was lost in association with diabetic neuropathy; or 
wherein the electrical signal at least partially restores sensation that was lost in association with diabetic neuropathy without causing paresthesia in the patient.
	However, Seattle Pain Relief discloses applying known spinal cord stimulation treatment to patient with diabetic neuropathy for the purpose of both relieving pain and helping patients feel their feet again (1st par.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use the method of signal delivery to the spinal cord as taught by Fisher to target sensation loss in cases of diabetic neuropathy as taught by Seattle Pain Relief, to provide the benefit of helping patients feel their feet again.
Alternatively, Seattle Pain Relief discloses that the application of spinal cord stimulation to patients with diabetic neuropathy has the known effect of addressing both pain relief and sensation loss (1st par.). Likewise, Sit discloses that the stimulation can be applied to patients having diabetic neuropathy (Fisher, par. [0025]) to address pain (Fisher, par. [0025]). While Fisher does not explicitly suggest targeting sensation loss with spinal cord stimulation (SCS), the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to try and target sensation loss, since there are a finite number of identified, predictable solutions (as noted by Seattle Pain Relief with regards to SCS treatment for pain also targeting sensation loss) each having a reasonable expectation of success.  	

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792  

/ALLEN PORTER/Primary Examiner, Art Unit 3792